Citation Nr: 1043485	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-26 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel





INTRODUCTION

The Veteran had active service from June 27, 1959 to December 19, 
1959.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2008 administrative decision and July 2008 Decision 
Review Officer (DRO) decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
entitlement to service connection for bilateral hearing loss and 
tinnitus.

In February 2010 the Board remanded the Veteran's current claims 
for additional development.  


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between the current bilateral hearing loss and 
service.  

2.  Resolving all doubt, the competent evidence shows a 
relationship between the current tinnitus and service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The claims of service connection for bilateral hearing loss and 
tinnitus have been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus disabilities.  The Veteran claims that his 
disabilities are due to acoustic trauma sustained in 1959 from a 
demolition bunker explosion while he served on active duty for 
training.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The competent audiological evidence of record indicates that the 
Veteran currently has bilateral hearing loss and tinnitus.  May 
2007 private audiological treatment records note that the Veteran 
was recommended to receive bilateral hearing aids for severe to 
profound high frequency hearing loss, bilaterally.  An October 
2007 VA examination report notes that, following audiological 
testing, the Veteran was given assessments of severe 
sensorineural hearing loss above 2000 Hz bilaterally and that he 
reported constant bilateral tinnitus.  A May 2010 VA examination 
report notes that, following audiological testing, the Veteran 
was given diagnoses of normal to severe hearing loss, right, 
normal to profound hearing loss, left, and that tinnitus is a 
symptom associated with hearing loss. 

The Veteran's personnel records indicate that the Veteran had 
active duty for training from June 27, 1959 to December 19, 1959, 
and that his specialty was as a light weapons infantryman.  A 
certification of military service document notes that the Veteran 
was a member of the National Guard, and that he was released from 
active duty for training on December 19, 1959.  The Veteran does 
not contend that he had other periods of active duty service, nor 
do his personnel records indicate this.  Regarding his claimed 
exposure to acoustic trauma during service, the Veteran is 
competent to state whether he was exposed to loud noise.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Further, the Board 
finds the Veteran's statements to be credible.  Therefore, his 
exposure to acoustic trauma in service is conceded.  See 38 
C.F.R. § 3.304 (d).

As the record shows current bilateral hearing loss and tinnitus 
disabilities and acoustic trauma during service, the 
determinative issue is whether these are related.

An August 2007 private audiological opinion notes that the 
Veteran reported that during basic training a demo mortar shell 
went off near him and caused ringing in his ears.  It is possible 
that the hearing loss we see today is a result of noise damage 
from the Veteran's military training.  

However, the mere possibility of an etiological relationship 
between the Veteran's disabilities and service is too speculative 
to form a basis upon which compensation under 38 U.S.C.A. § 1151 
may be established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Thus, this private audiological opinion alone cannot 
be the basis of a grant of service connection and is assigned 
little probative weight.  

A VA examination was conducted in October 2007.  The examiner 
noted that there were no service treatment records (STRs) to 
support the Veteran's claim of acoustic trauma during basic 
training and no hearing test results prior to 2003 to help 
determine the onset of hearing loss.  Given the amount of post-
military noise exposure the Veteran reported, it is impossible to 
determine if the current hearing loss and reported subjective 
tinnitus are due to his occupational specialty as a light weapons 
infantryman on active duty for training without resorting to mere 
speculation.  A July 2008 addendum opinion notes that the 
Veteran's claim file now includes his National Guard treatment 
records.  The examiner noted that a review of the medical records 
did not reveal any documentation to support the Veteran's report 
of acoustic trauma in 1959.  It is less likely as not that the 
current hearing loss and tinnitus are due to acoustic trauma 
sustained during National Guard service.  

However, given the Veteran's competent and credible contentions 
regarding his in-service acoustic trauma, it appears that the VA 
examiner based her opinion on an incorrect factual basis 
regarding the Veteran's noise exposure during service.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion 
based on an inaccurate factual premise is not probative).  Thus, 
this VA audiological opinion is assigned little, if any, 
probative weight and cannot be the basis of a denial of service 
connection.  

A VA examination was conducted in May 2010.  The examiner 
indicated a review of the Veteran's claim file.  Following an 
audiological examination, the examiner opined that the Veteran's 
bilateral hearing loss and tinnitus are at least as likely as not 
caused by, or a result of, his in-service noise exposure.  The 
rationale provided for this opinion was that, although there is 
no documentation of hearing loss or tinnitus during active 
service, if it must be accepted as fact that the Veteran was 
exposed to noise in 1959 from a demolition bunker explosion 
during active service, then the nexus opinion is that the 
Veteran's current hearing loss and tinnitus are related to 
service.  

The May 2010 VA audiological examination report is based on an 
accurate factual basis regarding the Veteran's in-service noise 
exposure and is therefore competent audiological evidence.  As 
such, it is assigned considerable probative weight.  As discussed 
above, the October 2007 VA examination report and the 
accompanying July 2008 addendum opinion are based on an 
inaccurate factual basis and are assigned little, if any, 
probative weight.  Therefore, at the very least, the evidence is 
in equipoise and any doubt is resolved in the Veteran's favor.  

Accordingly, service connection for bilateral hearing loss and 
tinnitus is warranted.

The Board points out that in its October 2010 supplemental 
statement of the case (SSOC) the RO found that the Veteran should 
not be granted service connection for his claimed disabilities 
because his STRs and other evidence of record does not 
corroborate his in-service noise exposure in 1959 and therefore 
the May 2010 VA examiner's opinion is a mere transcription of lay 
history.  

When the Board notes in its remand that the examiner must accept 
as fact that an 
event, injury, or exposure did indeed occur during service, the 
RO must comply
 with the Board's instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In this case the Board found that the Veteran 
is credible in his assertions regarding noise exposure in 1959, 
and he is competent to make such an observation.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The May 2010 examiner then 
found a nexus between the current disabilities and 1959 noise 
exposure.  Finally, there was no need for the RO to attempt to 
interpret applicable case law in this claim such as LeShore v. 
Brown, 8 Vet. App. 406 (1995); but if the RO wishes to, it cannot 
be selective and must also interpret Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 
303 (2007), and; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).








ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


